lN THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
FAYETTEV|LLE D|VlSlON

JESS|CA McK|NNEY,

as next friend and legal guardian of

K.P., a minor PLA|NT|FFS
v. CASE NO. 5:18-CV-5067

HUNTSV|LLE SCHOOL D|STR|CT,
and ROXANNE EN|X in her individual capacity
as Principal of HUNTSV|LLE HlGH SCHOOL
and JOHN DOES 1-10 in their individual capacities DEFENDANTS
MEMORANDUM OP|N|ON AND ORDER

Currently pending before the Court are a Motion to Dismiss (Doc. 10) and Brief in
Support (Doc. 11) filed by Defendants Huntsville School District, Roxanne Enix, and John
Does 1-10 (Huntsville Schoo| Board members). P|aintiff Jessica lVchinney, as next friend
and legal guardian of K.P., has submitted a Response in Opposition to the Motion to
Dismiss (Doc. 17). The Court heard oral argument on the Motion during a hearing held
on Ju|y 19, 2018, at Which time it GRANTED Defendants’ Motion from the bench. This
Opinion and Order memorializes that ruling. To the extent anything Written here differs
from the Court’s pronouncements from the bench, this Opinion and Order controls.

l. BACKGROUND

On Saturday evening, February 24, 2018, K.P., a student at Huntsville High
School, posted to social media a photograph of himself Wearing a trench coat and beanie
while posing With an assault rif|e. The photograph did not include a caption. The next
morning, after reading several comments mentioning school shootings, K.P. removed the

photo and posted a second photograph of himself in the same clothing without the assault

rif|e. This time, however, he included a caption that read, at least in part, “lf l Wanted to

 

make an impact l would choose a much more high profile crowd th[a]n a bunch of hicks
and jocks who are never going to be anything of particular value.” (Doc. 6, p. 13). ln the
interim, other students from the school viewed the photo and commented on it, and school
officials were notified. Over the next several days, concerned parents, students, and
teachers contacted the school, requesting to know how the school was going to handle
the perceived threat and whether it was safe to come to work or to bring a pupil to the
school

|n response to these events, K.P. was initially suspended for ten days.
Subsequently, the Schoo| Board expelled him for 365 days. As part of this year-long
expulsion, K.P. wi|| be allowed to take the classes necessary for graduation through an
online program called A+, provided to him by the District. This will ensure that he remains
eligible to graduate on-time, and any credits that he earns from the program will appear
on his transcript and will not note that they were earned through this program while he
was expelled

P|aintiff’s Complaint contends that Defendant Huntsville School District (“District”)
violated K.P.’s free speech (Count l)l procedural due process (Count ll), and substantive
due process rights (Count lll). Plaintiff also claims that Defendant Enix (the Huntsville
High School Principa|) violated K.P.’s free speech rights (Count lV) and also defamed him
(Count V). Additionally, P|aintiff claims that John Doe School Board Defendants violated
K.P.’s free speech rights (Count Vl).

Defendants filed a Motion to Dismiss Counts ll|, lV, V, and Vl pursuant to Federal

Rule of Civil Procedure 12(b)(6). (Doc. 10). They argue that Plaintiff fails to state a claim

for substantive due process violations (Count lll) because, in punishing K.P., the District
did not act arbitrarily and capriciously but rather in accordance with its legitimate interest
in school order and safety. (Doc. 11 at 4). Defendants also argue that qualified immunity
protects Enix and the School Board members from damages and therefore request that
Counts lV and Vl be dismissed Fina|ly, Defendants argue that the defamation claim
(Count V) against Enix should be dismissed due to qualified privilege
ll. LEGAL STANDARD

To survive a motion to dismiss, a pleading must contain “a short and plain
statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
8(a)(2). The purpose of this requirement is to “give the defendant fair notice of what the
. . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93
(2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The Court must
accept all of a complaint’s factual allegations as true and construe them in the light most
favorable to the plaintiff, drawing all reasonable inferences in the plaintiff’s favor. See
Ashley Cnty., Ark. v. Pf/`zer, lnc., 552 F.3d 659, 665 (8th Cir. 2009).

However, the complaint “must contain sufficient factual matter, accepted as true,
to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v. lqbal, 556 U.S. 662,
678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” ld. “A pleading that offers ‘|abels and
conclusions’ or ‘a formu|aic recitation of the elements of a cause of action will not do.’

Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.”’ /d. ln other words, while “the pleading standard that Rule 8 announces
does not require ‘detai|ed factual allegations,’ . . . it demands more than an unadorned,
the defendant-unlawfu||y-harmed-me accusation." /d.
lll. D|SCUSS|ON
A. Countl|l: Substantive Due Process

Substantive due process claims may be stated in two different ways. First, a
plaintiff may allege that the government has infringed her fundamental liberty interests.
These claims are generally limited to protecting recognized liberty interests such as
“matters relating to marriage, family, procreation, and the right of bodily integrity.” A/bright
v. O/iver, 510 U.S. 266, 272 (1994). Second, the Supreme Court has also recognized
substantive due process claims when government actions “shock the conscience.” See
Cnty. of Sacramento v. Lew/'s, 523 U.S. 833, 846-53 (1997); Mendoza v. U.S. /CE, 849
F.3d 408, 420-21 (8th Cir. 2017); Moran v. C/arke, 296 F.3d 638, 645, 647 (8th Cir. 2002).

However, when a specific constitutional amendment provides an “explicit textual
source of constitutional protections against a particular sort of government behavior, that
Amendment, not the more generalized notion of substantive due process, must be the
guide for analyzing those claims.” Stewan‘ v. Wagner, 836 F.3d 978, 983 (8th Cir. 2016)
(quoting Lewis, 523 U.S. at 842) (quotation marks omitted). For examp|e, a claim of arrest
without probable cause, “even if labeled a claim of malicious prosecution, ‘must be
judged’ under the Fourth Amendment, not substantive due process.” /d. (quoting Albright

v. O//`ver, 510 U.S. 266, 270-71 & n.4 (1994)); see also Brandenburg v. Hous. Auth. of

/rvine, 253 F.3d 891, 900-01 (6th Cir. 2001) (finding a substantive due process free
speech claim impermissibly duplicative of a First Amendment free speech claim).

P|aintiff fails to plead a plausible substantive due process claim. First, Plaintiff does
not identify any fundamental liberty interests aside from free speech. Second, Plaintiff
makes no assertion that the District’s behavior shocks the conscience and provides no
facts that would undergird such a claim. Fina|ly, Plaintiff’s free speech claim under
substantive due process, at least as presently pleaded, is impermissibly duplicative of the
First Amendment claims. Consequent|y, for several reasons, P|aintiff fails to state a
cognizable claim of substantive due process. Therefore, Count lll of the Complaint is
D|SMlSSED.

B. Counts |V and Vl: Qualified lmmunity

Certain government officials who are performing “discretionary functions” are
immune from civil action as long as their conduct does not “vio|ate clearly established
statutory or constitutional rights of which a reasonable person would have known.” Hope
v. Pe/zer, 536 U.S. 730 (2002) (citing Har/ow v.» Fitzgera/d, 457 U.S. 800, 818 (1982))
(quotations omitted). “The contours of the right must be sufficiently clearthat a reasonable
official would understand that what he is doing violates that right.” Anderson v. Creighton,
483 U.S. 635, 640 (1987). When correctly applied, qualified immunity “protects all but the
plainly incompetent or those who knowingly violate the law.” Ho///'ngswon‘h v. City of St.
Ann, 800 F.3d 985, 989 (8th Cir. 2015) (citing Tay/or v. Barkes, 135 S.Ct. 2042, 2044

(2015)) (quotation marks omitted).

 

Courts analyze two elements to determine whether qualified immunity applies: (1)
whether the official violated plaintiff’s constitutional rights; and (2) whether those rights
were clearly established Saucier v. Katz, 533 U.S. 194, 199-200 (2001). The order of
operations in the courts’ analysis of the elements is discretionary Pearson v. Callahan,
555 U.S. 223, 236 (201 1). As the Court noted during the hearing on this Motion, resolution
of the “clearly established” prong of this inquiry is dispositive in this case.

To determine whether the rights were “clearly established” so that a reasonable
official would have been on notice, existing precedent must place the constitutional
question “beyond debate.”.Ho/lingsworth, 800 F.3d at 989 (citing City & Cnty. of S.F., Ca/.
v. Sheehan, 135 S. Ct. 1765, 1774 (2015)). The Supreme Court has emphasized that
courts should not “define clearly established law at a high level of generality.” Kisela v.
Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam) (quotation marks omitted). Because
the underlying policy issue is whether a public official is on notice, courts examine only
“the cases extant at the time of the acts alleged and make a judgment of law as to what
a reasonable public official would or should have known at the time." Wright v. S. Ark.
Reg’/ Hea/th Ctr., /nc., 800 F.2d 199, 203 (8th Cir. 1986).

The Supreme Court has provided guidance for school discipline issues implicating
the First Amendment, but it has not addressed school discipline arising from alleged
threats of violence outside of school-approved events, including social media postings.
See D.J.M. v. Hannibal Pub. Sch. Dist. No. 60, 647 F.3d 754, 761 (8th Cir. 2011); see
also generally Morse v. Frederick, 551 U.S. 393 (2007) (addressing school discipline for

off-campus speech at school-sponsored events); Tinker v. Des Moines lndep. Cmty. Sch.

Dist., 393 U.S. 503, 506, 513 (1969) (addressing school discipline for speech causing
substantial disruptions).

However, lower courts have analyzed out-of-schoo|-speech discipline cases and
have developed two different complementary approaches: substantial disruption and true
threat analysis. D.J.M., 647 F.3d at 761. ln cases applying both of these tests, the Eighth
Circuit has upheld a variety of student discipline for off-campus speech. See S.J.W. ex
rel. Wilson v. Lee's Summit R-7 Sch. Dist., 696 F.3d 771, 777 (8th Cir. 2012) (reh’g en
banc denied) (app|ying substantial disruption exception to off-campus social media
posts); D.J.M., 647 F.3d at 761-67 (app|ying both true threat and substantial disruption
exceptions to off-campus text messages); Doe v. Pulaski Cnty. Special Sch. Dist., 306
F.3d 616 (8th Cir. 2002) (app|ying true threat exception to off-campus writings); see also
Keefe v. Adams, 840 F.3d 523, 531 n.6 (8th Cir. 2016) (reaffirming substantial disruption
exception to off-campus social media posts). Thus, it is now well-established law within
the Eighth Circuit that under certain circumstances school officials may discipline students
for off-campus expressive activity without offending the First Amendment. Differently
stated, there is no clearly established right for students to post images that may be
threatening to a school or its members or that substantially disrupt the school
environment

The Court concludes that Principal Enix and the John Doe Schoo| Board Members
are entitled to qualified immunity for the actions they took in response to K.P.’s posts. At
the time of K.P.’s social media posting, school officials would not have been on notice

that they were violating his clearly established rights under the First Amendment. To the

%____

 

contrary, a reasonable school official would have known that, under longstanding Eighth
Circuit precedent, schools could discipline students for out-of-school speech without
offending the First Amendment when the speech involved school safety or a disruption to
the schoo|. Ten days after the Parkland school shootings and in light of existing law, a
reasonable school official could reasonably conclude that disciplining K.P. for his conduct
was permissible under extant law. Consequent|y, Principal Enix and the School Board
Members are entitled to qualified immunity. As a result, Counts lV and Vl of the Complaint
will be D|SMlSSED.
C. Count V: Defamation

To establish a claim for defamation under Arkansas |aw, a Plaintiff must show
“(1) [that] he sustained damages, (2) that [Defendants] published a false statement
concerning him, (3) that the statement of the fact was defamatory, (4) that [Defendants]
acted with knowledge that the statement was false, and (5) that the publication of the
statement was a proximate cause of damages.” Ca/vary Christian Sch., /nc. v. Huffstutt/er,
238 S.W.3d 58, 69 (Ark. 2006).

Plaintiff has not sufficiently alleged a plausible claim of defamation Plaintiff does
not plead sufficient facts from which the Court can infer that Defendant Enix made a false
statement of fact. Plaintiff makes broad, conclusory statements and points to only one
specific instance in which she alleges Defendant Enix defamed K.P. lndeed, she hangs
the defamation claim exclusively on Principal Enix’s letter to Plaintiff in which she informs
Plaintiff that K.P. had been suspended “because of terroristic threatening of school

shooting posts on social media . . (Doc 1., 1119). However, nowhere in the Complaint

 

does Plaintiff allege that this was not the reason for the suspension, which would be
necessary for this to qualify as a false statement Consequent|y, the defamation claim is
insufficiently pleaded and will be D|SMlSSED.1

There are two final matters before the Court. First, Principal Enix and the John Doe
School Board l\/lembers appear as Defendants only in Counts lV, V, and Vl of the
Complaint. Because the Court has dismissed these counts by this Opinion and Order1
these Defendants are also entitled to be, and hereby are, D|SMlSSED from this action
Related|y, Plaintiff has now learned through discovery the identity of the School Board
l\/lembers identified only as John Doe Defendants in Count Vl. Plaintiff therefore filed a
l\/lotion for Leave to Amend (Doc. 20) to substitute their real names for the John Doe
designations However, as Count Vl, the only Count in which they appear, has been
dismissed, the Motion for Leave to Amend (Doc. 20) is MOOT.

lV. CONCLUS|ON

lT |S THEREFORE ORDERED that Defendants’ Motion to Dismiss (Doc. 10) is
GRANTED as follows: Counts lll, lV, V, and Vl are D|SMlSSED WlTHOUT PREJUD|CE.

lT lS FURTHER ORDERED that Defendants Roxanne Enix and John Does 1-10
are D|SMlSSED from this case, and the C|erk is directed to update the docket sheet to
reflect their dismissal from this action

lT lS FURTHER ORDERED that Plaintiff’s Motion for Leave to Amend (Doc. 20) is

MOOT.

 

1 Because the defamation claim is insufficiently pleaded, the Court need not reach the

question of whether qualified privilege applies
9

 

341

lT ls so oRDERED on this l day of octopér, 2018.

 

 

owHY yBi/-*<ooks
uNiTEr) §;AIES”DlsTRlCT JuDoE

10

 

